915 F.2d 1572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth RUCKER, Petitioner-Appellant,v.John JABE, Respondent-Appellee.
No. 90-1778.
United States Court of Appeals, Sixth Circuit.
Oct. 10, 1990.
ORDER

1
Rucker moves for a certificate of probable cause on appeal from the district court's judgment denying his petition for a writ of habeas corpus.  28 U.S.C. Sec. 2254.


2
In a Detroit, Michigan state court, Rucker pled guilty to assault with intent to commit armed robbery.  He received a life sentence.  However, the sentence was suspended, and he was placed on probation.  He later pled guilty to a probation violation charge and then received a life sentence.


3
In his petition, Rucker alleged that his guilty plea was not voluntary and that his counsel rendered ineffective assistance.  The district court held that the transcript of the guilty plea showed that the plea was voluntary and that counsel's performance was reasonable and did not prejudice the defense.   United States v. Broce, 109 S.Ct. 757, 764-65 (1989);  Strickland v. Washington, 466 U.S. 668, 687 (1984).


4
Upon consideration, this court concludes that the district court properly denied the petition.  Accordingly, the motion for a certificate of probable cause is denied.